In an action to recover damages for personal injuries suffered by plaintiff when pallettes on a Hi-Lo allegedly owned and operated by defendant struck him, defendant appeals from so much of an order as directs the production of certain documents pursuant *807to section 296 of the Civil Practice Act. Order modified on the law and the facts by striking item (c) from the fifth ordering paragraph and substituting therefor the following “ (a) any and all documents which will show who did the stevedoring work at the time of the accident, who owned and operated the Hi-Los, and who owned the pallettes in question, pursuant to Section 296 of the Civil Practice Act”. As so modified, the order, insofar as appealed from, is affirmed, with $10 costs and disbursements to respondent. The production of documents should have been limited in the manner indicated. Nolan, P. J., Carswell, Johnston, Adel and Schmidt, JJ., concur. 1